Citation Nr: 0404957	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  03-06 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether a July 1947 decision to reduce the rating for a 
service-connected anxiety disorder from 50 percent to 30 
percent effective September 16, 1947, involved clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, which denied 
the claim on appeal.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim on appeal and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  By rating decision dated in April 1946, the RO granted 
service connection for a psychiatric disability and assigned 
a 50 percent rating effective December 19, 1945.

3.  In June 1947, the veteran underwent a VA examination.  

4.  By a rating decision dated in July 1947, the disability 
rating for the veteran's psychiatric disorder was reduced to 
30 percent effective September 16, 1947.

5.  The July 1947 notification of the reduction was returned 
as undeliverable.  A subsequent notice dated in August 1947 
to the last address of record was not returned.

6.  In February 1949, the veteran attested that he never 
received the notification of reduction until January 1949.

7.  There was no appeal taken with respect to the rating 
reduction and the decision became final.

8.  The veteran has failed to show an outcome-determinative 
error in the July 1947 rating decision reducing the 
disability rating for his psychiatric disorder from 50 
percent to 30 percent.

9.  Grave procedural error has not been shown to render the 
rating decision non-final.  

10.  The veteran received notice of the reduction at his last 
address of record; by his own statements, he received notice 
of the reduction in January 1949.


CONCLUSION OF LAW

The July 1947 decision to reduce the rating for a service-
connected anxiety disorder from 50 percent to 30 percent 
effective September 16, 1947, did not involve CUE and is 
final.  38 U.S.C.A. §§ 5103(a), 5103A, 5109A (West 2002); 38 
C.F.R. §§ 3.105, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges CUE in a July 1947 rating decision 
reducing his psychiatric disability rating from 50 percent to 
30 percent.  For the reasons set forth below, the Board 
concludes that the veteran has failed to meet his burden to 
show that the RO committed CUE in the above-referenced rating 
decision and, as such, the claim is denied.

Pursuant to 38 C.F.R. § 3.105(a), previous RO determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  See 38 U.S.C.A. § 5109A (West 2002).  In 
order for there to be a valid claim of CUE, there must have 
been an error in the prior adjudication of the claim.  Either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the legal provisions in effect at 
the time were improperly applied; a mere difference of 
opinion in the outcome of the adjudication does not provide a 
basis to find VA committed administrative error during the 
adjudication process.  See Thompson v. Derwinski, 1 Vet. App. 
251, 253-54 (1991); Robie v. Derwinski, 1 Vet. App. 612, 614-
15 (1991); see also Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The 
United States Court of Appeals for the Federal Circuit has 
held that the phrase "clear and unmistakable error" in 
§ 3.105(a) requires that the alleged error be outcome 
determinative, defined as an error that would manifestly 
change the outcome of a prior decision.  Bustos v. West, 179 
F.3d 1378, 1380 (Fed. Cir. 1999), cert. denied, 145 L. Ed. 2d 
315, 120 S. Ct. 405 (1999); see also Yates v. West, 213 F.3d 
1372 (2000).

That is to say, for CUE to exist:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992) (en banc).  Moreover, the claimant must assert 
more than a disagreement as to how the facts were weighed or 
evaluated; he or she must, with some degree of specificity, 
identify the alleged error and provide persuasive reasons why 
the result would have been different but for the alleged 
error.  

The mere assertion of CUE is not sufficient to reasonably 
raise the issue.  See Russell v. Principi, 3 Vet. App. 310 
(1992) (en  banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en 
banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).   
Further, VA's breach of the duty to assist cannot form a 
basis for a claim of CUE.  Counts v. Brown, 6 Vet. App. 473, 
480 (1994).  "Similarly, neither can broad-brush allegations 
of 'failure to follow the regulations' or 'failure to give 
due process,' or any other general, non-specific claim of 
error" form such a basis.  Fugo, 6 Vet. App. at 44.  A claim 
of CUE is the kind of error, of fact or of law that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.  

The veteran argues three different theories for CUE:  (1) the 
basis for the reduction was CUE because the medical evidence 
did not support the reduction and the RO failed to consider 
the regulatory provisions in effect regarding stabilization 
of disability evaluations under then-Regulation 1172; (2) the 
basis for the reduction was CUE because of grave procedural 
error rendering the decision non-final; and (3) the notice of 
the reduction was fatally defective.  As a procedural matter, 
the veteran also contends that the Statement of the Case 
(SOC) issued in January 2003 was defective on the basis that 
he was not given the laws and regulations in effect in 1947.

I.  Statement of the Case Procedurally Defective

The veteran asserts that the January 2003 SOC is defective 
because it failed to cite to or discuss the law as it existed 
in 1947 (particularly Regulation 1172) and failed to cite the 
standard of review outlined in Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  The Board notes that the information 
set forth in the statement of the case "must be complete 
enough to allow the appellant to present written and/or oral 
arguments" before the Board.  38 C.F.R. § 19.29 (2001).  
Specific items in the statement of the case are to be used by 
the veteran to assert errors of fact and law committed by the 
regional office in the veteran's substantive appeal to the 
Board.  Id. § 20.202.  See Herndon v. Principi, 311 F.3d 1121 
(Fed. Cir. 2002).  

In this case, the Board finds that the January 2003 SOC was 
statutorily adequate.  Specifically, in the SOC, the RO 
referenced the veteran's October 2000 claim that the July 
1947 rating decision was erroneous.  Looking at the October 
2000 claim itself, the veteran quoted the exact regulation 
(Regulation 1172) of which he now contends that he did not 
have adequate notice.  By implication, this suggests to the 
Board that the veteran did, in fact, have adequate notice of 
the regulation in dispute.  

In addition, the RO made reference to the veteran's claim in 
the SOC and discussed each of the theories of entitlement he 
listed, including the claim that VA did not procedurally 
comply with the statutorily-mandated requirements in effect.  
It is clear to the Board that the veteran was aware of the 
regulations in effect in 1947 concerning reductions because 
he cited directly to the regulations in his claim.  The RO 
made reference to his claim and found that there was no CUE.  
The veteran's arguments as to the 1947 regulation itself 
speak to the merits of his claim and not to the adequacy of 
the SOC.  

Further, the Board finds that the January 2003 SOC was 
sufficiently broad to cover the 1947 law and regulations and 
both parties understood that the issue on appeal concerned 
the 1947 law, particularly the interpretation of Regulation 
1172.  

Because the veteran referenced the 1947 regulation in his 
initial claim in October 2000, provided a rather extensive 
block quote of the language of the regulation, and 
subsequently presented arguments using the language of the 
1947 regulation in the March 2003 appeal, he cannot now 
assert that the regulation was not adequately set forth in 
the January 2003 SOC.  As such, his claim that the January 
2003 SOC is inadequate must fail.

Next, the Board notes that in Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001) the Federal Circuit held that VA had a 
duty to fully develop a claim of CUE and that in adjudicating 
CUE, the standard in Hodge v West, 155 F.3d 1356 (Fed. Cir. 
1998) (used in determining whether new and material evidence 
had been submitted for the purpose of reopening a previously 
and finally decided claim ) was applicable in adjudication of 
a CUE claim.  However, VAOGCPREC 12-2001 subsequently 
determined that neither of the statements in Roberson 
constituted binding law inasmuch as each statement was 
contrary to prior holdings of the Federal Circuit which had 
not been overruled.  See Pierce v. Principi, 240 F.3d 1348 
(Fed. Cir. 2001); Disabled American Veterans, v. Gober, 234 
F.3ed 682 (Fed. Cir. 2000); Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).  

VA General Counsel found that the standard for adjudication 
of alleged CUE remained the same and that there was no duty 
to fully develop a motion alleging CUE because there is 
nothing to develop in light of the fact that a determination 
of CUE is limited to the evidence on file, or constructively 
on file, at the time of the decision being challenged.  See 
VAOGCPREC 12-2001.  This opinion is binding on the Board.  
See 38 U.S.C.A. § 7104(c).  Thus, the Board finds the 
veteran's argument as to the applicability of Roberson/Hodge 
to be without merit.



II.  RO Failed to Consider the Regulatory Provisions In 
Effect at the Time

Turning now to the merits of the veteran's CUE claim, he 
maintains, in essence, that the RO failed to consider the 
provisions of Regulation 1172(A) when his rating was reduced 
in July 1947.  In support of his claim, he cited to a large 
part of the regulation in effect at the time (which is now 
essentially the provisions of 38 C.F.R. § 3.344 regarding 
stabilization of disability ratings) which included the 
provision that:

Ratings on account of diseases subject to 
temporary or episodic improvement, e.g. 
manic-depressive or other psychosis, 
epilepsy, psychoneurosis . . . will not 
be reduced on any one examination, except 
in those instances where all the evidence 
of record clearly warrants the conclusion 
that permanent improvement of physical or 
mental condition has been demonstrated.

R&PR 1172(A) (cited with emphasis in the veteran's initial 
claim).  Therefore, he maintains, since his service-connected 
anxiety disorder fell under the category of a psychoneurosis, 
it qualified for protection under the rating stabilization 
regulation cited above.  

Significantly, the veteran failed to consider the provisions 
of RP&R 1172(C), which stressed that Regulation 1172(A) only 
applied to "permanent ratings, or to those which on account 
of their long continuance at the same level (five years or 
more) are on a parity with permanent ratings."  Regulation 
1172(C) was enacted September 1946 and was in effect at the 
time of the veteran's reduction in July 1947.  Contrary to 
his assertion, the RO reasonably determined that his 
disability rating was not a "permanent rating" for purposes 
of the regulation.  Of note, he had been discharged from 
military service in December 1945, was initially granted 
service-connected for anxiety in April 1946, underwent a VA 
examination in June 1947, and was reduced on the basis of the 
entire record, including the single VA examination, in July 
1947.  The Board is persuaded that his disability rating had 
been in effect for barely over one year and did not rise to 
the level of a "permanent rating."  Having determined that 
the veteran's disability was not entitled to "permanent 
rating" protection, the regulation cited by the veteran 
(Regulation 1172(A)) was not for application by the RO in 
July 1947; therefore, the failure to apply the regulation 
cannot form the basis of a CUE claim.

III.  Medical Evidence Did Not Support Reduction

Next, the veteran contends, in essence, that the medical 
evidence of record in 1947 did not support a reduction in his 
disability rating.  He maintains that the examination report 
showed that he continued to struggle with his psychiatric 
disorder and that he reported that he had always been 
somewhat unstable but was now more so.  

Under the diagnostic codes then in effect, DC 9105 for an 
"anxiety state" was to be rated as neurasthenia under DC 
9101.  DC 9101 provided a noncompensable rating for a 
"mild" disorder.  A 10 percent disability was assigned for 
a "moderate" disability.  A "moderately severe" disorder 
characterized by mental and physical fatigability unrelated 
to disease process or toxic agents, with fairly frequent 
headaches not due to toxemia, uncorrected visual defect, 
etc., fairly frequent prolonged periods of insomnia or 
objectively ascertained vasomotor instability, approximating 
neurocirculatory asthenia with decided reduction in exercise 
tolerance, productive of "considerable" social and 
industrial inadaptability warranted a 30 percent disability.  
A "severe" disorder characterized by definite compatible 
physical asthenia, i.e. weight loss, circulatory disturbance, 
vasomotor changes, tremors, objectively substantiated; 
productive of "severe" social and industrial inadaptability 
warranted a 50 percent rating.  

In the June 1947 VA examination, the veteran reported that he 
was "still a little nervous," was restless at night, dreamt 
about war experiences, had stomach trouble, got nervous, was 
shaky on the insides, his heart pounded, and he had choking 
spells.  The examiner noted that the veteran was restless and 
fidgety during the interview.  Mental status examination 
revealed that he had been nervous for a number of years prior 
to service, had enuresis until he was fairly well grown up, 
bit his fingernails, and was still somewhat restless.  He 
felt apprehensive and felt ill at ease during the interview, 
could not meet strangers, and got up in the air when there 
was any excitement.  He had been married for the past six 
months, had been economically stable, had no asocial behavior 
indicating any psychotic manifestations, had only partial 
insight into his condition, and had average judgment.  It was 
noted that since he married he had been able to carry on a 
gainful occupation.  The diagnosis was psychoneurosis, 
anxiety type (war neurosis).  The prognosis was still 
somewhat guarded.  The examiner suggested that the veteran 
should get into some vocation, and keep mentally and 
physically active.  The veteran agreed and admitted that it 
was better for him, although he had not found the right thing 
that he could handle.

The Board finds that the rating decision reducing his rating 
was not CUE.  First, given that the veteran was noted to be 
economically stable and able to carry on gainful employment, 
it was not unreasonable for the RO to conclude that his 
rating more closely approximated a 30 percent rating, rather 
than a 50 percent rating.  Although he continued to complain 
of nervousness and associated manifestations (night 
restlessness, heart pounding, etc.), the Board finds that the 
symptomatology goes to the weight of the evidence considered 
by the RO.  In essence, the veteran now contends that the RO 
failed to properly weigh the evidence by placing more 
emphasis on his stability rather than his on-going complaints 
of anxiety.  As noted above, the claimant must assert more 
than a disagreement as to how the facts were weighed or 
evaluated in order to support a claim for CUE.  

In addition, it would not have been unreasonable for the RO 
to conclude that the veteran had improved given that he was 
economically stable, had married, and was able to carry on 
gainful employment.  Moreover, a 30 percent disability was 
assigned for a ""moderately severe" disability, which the 
RO reasonably found included fairly frequent prolonged 
periods of insomnia, vasomotor instability, and reduction in 
exercise tolerance.  It is apparent that the RO considered 
all the evidence of record and reduced the veteran's 
disability rating to a level most consistent with his 
disability.  There is no indication that the RO was not aware 
of the correct facts or incorrectly applied the relevant 
statutory or regulatory provisions.  As such, the claim for 
CUE in the July 1947 rating decision must be denied.

IV.  Grave Procedural Error Rendered the Decision Non-Final

Next, the veteran asserts that his claim is still open 
because of grave procedural error under the doctrine outlined 
in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  In Hayre, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that "[i]n cases of grave procedural 
error . . . RO or Board decisions are not final for purposes 
of direct appeal."  Hayre, 188 F.3d at 1333.  

Significantly, in Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002), the Federal Circuit found that there were only two 
statutory exceptions to the rule of finality of VA decisions:  
(1) 38 U.S.C. § 5108, which provides that the Secretary must 
reopen a claim "[i]f new and material evidence [regarding 
the claim] is presented or secured;" and (2) 38 U.S.C. 
§§ 5109A and 7111, which provide for the revision, 
respectively, of RO and Board decisions on the grounds of 
CUE.  The Federal Circuit found that there was nothing in the 
legislative history of these or any other pertinent statutes 
which indicated that Congress intended to allow additional 
exceptions to the finality of VA decisions based upon "grave 
procedural error."

The Federal Circuit also noted that "[t]he purpose of the 
rule of finality is to preclude repetitive and belated 
readjudication of veterans' benefit claims.  Congress knew 
how to create exceptions to the finality of VA decisions, and 
it explicitly did so in two circumstances . . . . Applying 
the familiar canon of expressio unius est exclusio alterius 
['the expression of one thing is the exclusion of another'], 
we conclude that Congress did not intend to allow exceptions 
to the rule of finality in addition to the two that it 
expressly created."  Consequently, the en banc court held 
that Hayre was overruled to the extent that it created an 
additional exception to the rule of finality applicable to VA 
decisions by reason of "grave procedural error."  "If 
additional exceptions to the rule of finality in 38 U.S.C. 
§ 7105(c) are to be created, i[t] is for Congress, not this 
court, to provide them."  

Because the proposition on which the veteran makes his 
argument of grave procedural error has explicitly been 
overruled by the court, the Board finds that the argument 
asserting such a claim must, necessarily, be denied.

IV.  Notice of the Reduction was Fatally Defective

Next, the veteran claims that the notice of his reduction was 
fatally defective.  He asserts that he did not receive notice 
of the reduction because of a defective address.  Further, he 
maintains that the Board is collaterally estopped from 
considering the issue of notice because in February 1949, the 
Committee on Waivers accepted a sworn statement from the 
veteran that he did not receive notice of the reduction as 
part of a claim for a waiver of an overpayment.  He contends 
that the Board is bound by that decision.

A review of the claims file shows that the veteran filed his 
initial claim for compensation in December 1945 and used P.O. 
Box 411 in a small Texas town as his address.  He continued 
to use P.O. Box 411 in various correspondence with VA into 
the early 1946.  In April 1946, he was granted service 
connection for a psychiatric disability and notice was sent 
to the P.O. Box 411 address.

In a May 1947 Authorization to Report, the veteran indicated 
on the back of the form that he had moved to another address, 
which he reported as Box 604, c/o [name redacted], and gave 
another town in Texas.  It was signed June 9, 1947.  
Correspondence to the veteran using this second address is 
associated with the claims file asking him to report for a VA 
examination.  While the month is smeared on the 
correspondence, the Board notes that the veteran reported for 
a VA examination on June 19, 1947.  This suggests to the 
Board that mail at the second address was reaching the 
veteran as he reported for the VA examination on the date 
indicated in the notice.  

There does not appear to be any other correspondence either 
to or from the veteran until he was notified on July 17, 
1947, that his rating was being reduced.  The July 1947 
notice was sent to the veteran's second address with only the 
veteran's name and the city indicated.  Neither the "care-
of" name or the box number was included in the July 1947 
correspondence.  Subsequent correspondence to the veteran 
dated August 1, 1947, suggests that the July 17, 1947, notice 
was returned to VA as unclaimed and the RO was resending the 
letter to the full second address, with the "care-of" name 
and box number included.  This letter was never returned.  

Apparently when the reduction created an overpayment, the 
veteran filed a claim for a waiver of the $400+ overpayment.  
In a February 21, 1949, affidavit, he maintained that he had 
not received notice that his disability compensation had been 
lowered until January 1949.  He indicated that he had worked 
at various places for short periods and that his address had 
always remained the first address of P.O. Box 411.  He 
represented that he was certain if the reduction had been 
mailed to his permanent address, it would have been received 
without too much delay.  He requested a waiver of the 
overpayment due to hardship.  The Regional Committee on 
Waivers agreed and found that "a review of the claims file 
discloses that his only official address of record for 
correspondence purposes is Box 411 . . . ."  

Despite the Committee on Waivers finding in 1949, the Board 
finds that the veteran received proper notice of the 
reduction.  Even construing the facts most favorable to the 
veteran, he acknowledged that he received notice of the 
reduction in January 1949.  While he disagreed with the 
overpayment created and successfully challenged it, he did 
not apparently disagree with the reduction decision itself 
and it became final.  

Next, assuming that the veteran received notice in January 
1949, he now asserts that the language of the notice was 
defective because of the RO's use of the term that he was 
"privileged" to enter an appeal did not inform him that he 
had the "right" to appeal.  The Board finds that the 
semantics of the terminology used in 1947 does not rise to 
the level to support a CUE claim.  The notice clearly 
informed the veteran that he could "enter an appeal from 
this decision, provided the Veterans Administration is 
informed of your desire to have your case considered by the 
Board of Veterans Appeals, within one year from the date this 
reduction becomes effective.  Any appeal made by you should 
be forwarded directly to this office."  Regardless of 
whether he had the "privilege" as used in the letter or the 
"right" as he now asserts, the language of the notice 
provides clear guidance on what he should have done if he 
chose to proceed with an appeal.  As such, he cannot now 
claim that the semantics of the language used in the 1947 
notice form the basis of a CUE claim.

Finally, the Board notes that while it has considered the 
possible application of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5103A (West 2002), and the 
regulations promulgated with respect thereto, the Veterans 
Claim Court held in Parker v. Principi, 15 Vet. App. 407 
(2002), that the VCAA is not applicable to claims for CUE in 
an RO decision.  See also Livesay v. Principi, 15 Vet. App. 
165 (2001) (VCAA does not apply to motions for CUE).  As the 
regulations do not provide any rights other than those 
provided by the Act itself, the Board finds that further 
development is not warranted in this matter under either the 
VCAA or the regulations that have been promulgated to 
implement the VCAA.


ORDER

The claim of CUE in the July 1947 decision to reduce the 
rating for a service-connected anxiety disorder from 50 
percent to 30 percent effective September 16, 1947, is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



